Citation Nr: 1114663	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  10-08 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran served on active duty from November 1951 to August 1953.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A March 2008 rating decision denied the Veteran's claim for service connection for bilateral hearing loss, and an August 2009 rating decision denied his claim for service connection for tinnitus.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss and tinnitus were first identified many years after his separation from service and have not been linked by competent and credible evidence to his service, including especially to any noise exposure he experienced in service.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  The Veteran's tinnitus also was not incurred in or aggravated by his service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The duty to notify has been satisfied by means of letters from the RO to the Veteran dated in March 2008 and April 2009, which properly informed him of what information and evidence was required to substantiate his claims and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  These letters also discussed the downstream disability-rating and effective-date elements of his claims, see Dingess, supra, and were issued prior to initially adjudicating his claims in March 2008 and August 2009, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO attempted to obtain records from the Social Security Administration (SSA).  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In October 2009, however, in response, the SSA indicated it had no records concerning the Veteran.  He also was provided VA compensation examinations to determine whether his bilateral hearing loss and tinnitus are the result of noise exposure during his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The evaluating VA audiologists considered his pertinent medical, occupational, and recreational history and the results of his examinations before concluding neither condition was related to his military service.  These evaluating audiologists also discussed, in particular, why these conditions are not the result of noise exposure during his military service, so there was rationale for their opinions, which is where most of the probative value is derived.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Further, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the duties to notify and assist has unduly prejudiced the Veteran, such that it would be outcome determinative of his claims.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that the duties to notify and assist have been satisfied and will proceed to the adjudication of the merits of the Veteran's appeal.

II.  Service Connection for Bilateral Hearing Loss and Tinnitus

As already alluded to, the Veteran attributes his bilateral hearing loss and tinnitus to repeated exposure to excessively loud noise and resultant injury (acoustic trauma) during his military service during the Korean Conflict.  For the reasons and bases discussed below, however, the Board finds that the preponderance of the evidence is against his claims, so unfortunately they must be denied.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection generally requires:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus (i.e., link) between the claimed 
in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)

Certain chronic diseases, such as organic disease of the nervous system, including sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree (of at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by probative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

With regards to the first requirement of a current disability due to hearing loss, the threshold for normal hearing is from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But impaired hearing only will be considered a ratable disability for VA compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  So while a Veteran may have some loss of hearing, he must have a certain level of hearing loss for it to be considered a ratable disability for VA compensation purposes.

Concerning this initial requirement, the record confirms the Veteran has a current hearing loss disability according to these prescribed VA standards of § 3.385.  Hearing evaluations performed in February 2008 and January 2009 showed a 
40-decible loss or higher for several of the thresholds between 1000 and 4000 Hz.  The January 2009 report also lists a diagnosis of tinnitus - which is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Therefore, because of its inherently subjective nature, even a layman such as the Veteran would be considered competent to report these observable manifestations, even if he did not have this diagnosis providing this objective confirmation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Barr v. Nicholson, 21 Vet. App. 303 (2007) (When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection; and Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection.").

Ultimate resolution of these claims, thus, turns on whether the bilateral hearing loss and tinnitus are related to the Veteran's military service, as he is alleging, including presumptively if he had sensorineural hearing loss to the required minimum degree of at least 10-percent disabling within one year of his discharge from service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The Veteran's military personnel records suggest engaged in combat against enemy forces while stationed in Korea during the Korean Conflict.  The Board, therefore, will presume he sustained acoustic trauma in that capacity from repeated exposure to exceedingly loud noise in that environment.  Indeed, he is competent to say he did.  See Washington v. Nicholson, 19 Vet. App. 363 (2005) (a Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent).

Moreover, 38 U.S.C.A. § 1154(b) and the implementing VA regulation, 38 C.F.R. § 3.304(d), provide a lessened evidentiary burden of proof for establishing the occurrence of a claimed injury in service when, as here, it reportedly occurred in combat and is consistent with the circumstances, conditions, and hardships of the Veteran's service.  See also Collette v. Brown, 82 F.3d 389 (1996).

So relevant injury in service is conceded.  But there still needs to be probative evidence indicating the Veteran's bilateral hearing loss and tinnitus are a result or consequence of that injury in service as opposed to other, unrelated factors or causes.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). And, unfortunately, it is in this equally critical respect that his claims are deficient.

Even though acoustic trauma during service may be presumed under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), the reduced evidentiary burden only applies to the question of service incurrence, not also to the question of whether the Veteran has consequent disability (namely, hearing loss and tinnitus), which generally requires competent, supporting medical evidence.  See generally, Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  Supporting medical nexus evidence is not always or categorically required in every instance, however, such as when the condition claimed is readily amenable to lay diagnosis and comment on its etiology.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service to in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Here, though, none of the Veteran's service treatment records makes any reference to hearing loss or tinnitus, either in the way of a relevant subjective complaint or objective clinical finding such as a pertinent diagnosis.  Of particular relevance, his separation examination in August 1953 noted that a whispered voice test was 15/15, bilaterally, so determined he had normal hearing acuity in each ear.  Obviously, that was a rather primitive means of assessing his hearing acuity and not up to today's standards that, instead, use more comprehensive means of evaluating hearing acuity, such as via an audiogram and by considering speech recognition scores using the Maryland CNC.  But the results of that evaluation are nonetheless evidence to be considered, and they tend to go against the claim since they at least suggest the Veteran did not have hearing loss or tinnitus during his military service.  See Struck v. Brown, 9 Vet. App. 145 (1996).

There also is no indication of sensorineural hearing loss, certainly not to the required minimum degree of at least 10-percent disabling, within one year of the Veteran's discharge from service to otherwise warrant presuming the hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  To the contrary, hearing loss and tinnitus were not first documented until many years later, long after the fact, which also is probative evidence against these claims.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).

Even though, as here, disabling hearing loss was not demonstrated during service, including at time of separation, or even for many ensuing years, a Veteran may nevertheless establish his entitlement to service connection for a current hearing loss disability by submitting evidence that his current disability is related to his military service as opposed to other or intercurrent factors.  Hensley v. Brown, 5 Vet. App. 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  See, too, 38 C.F.R. § 3.303(d), indicating service connection is permissible for any disease initially diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  Moreover, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of a disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  The Court in Buchanan went on to indicate, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  And the ultimate probative value of evidence is determined not just by its competency, but also credibility.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the VA treatment records indicate the Veteran specifically denied experiencing tinnitus when examined in March 2005.  So this disputes the notion that he had experienced tinnitus, certainly not continuously, since his military service.  An audio consultation report in February 2008 also notes only a two-year history of bilateral hearing loss, meaning only dating back to 2006 or thereabouts.  Indeed, that was the first time a hearing loss disability according to VA standards was identified, so not until many years, in fact decades, after the conclusion of the Veteran's military service with no mention of relevant symptoms in the interim.

But of equal or even greater significance, this determinative issue concerning whether the Veteran's hearing loss is related to military noise exposure was addressed in the January 2009 VA audiological evaluation report.  This report reflects that the audiologist reviewed the claims file, recorded the Veteran's history of noise exposure while working in an artillery unit in Korea, and the lack of any noise exposure after service.  However, since the Veteran reported only a 11/2 year history of bilateral hearing loss, this commenting audiologist concluded, "it is not as likely as not that this Veteran's hearing loss was caused by or a result of military noise exposure."  So this VA examiner seemingly conceded the Veteran may have been exposed to loud noise during his military service, and therefore in the process may have sustained relevant injury (namely, acoustic trauma), but nevertheless considered it much more significant that the Veteran admittedly had denied experiencing any hearing loss until long after that noise exposure in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).  The examiner, here, did not make this mistake.

A different VA audiologist provided a similar opinion in July 2009 concerning the etiology of the Veteran's tinnitus.  After reviewing the claims file and interviewing the Veteran, this additional audiologist determined "the tinnitus now reported by the Veteran was not caused by or aggravated by military noise exposure because the onset is extremely remote in time to military service."  She then added, as explanation, "[i]f the tinnitus complaint is credible, there are other intercurrent medical conditions to which it [is] most likely etiologically related."  So she offered alternative reasons for this condition that have nothing to do with the Veteran's military service and any noise exposure he was subjected to during his service.


Since these opinions were based on a review of the pertinent medical history and were supported by sound medical rationale, they provide compelling evidence against the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  Simply stated, the VA audiologists applied valid medical analysis to the significant facts of this case in reaching their conclusions.  See Nieves-Rodriguez, 22 Vet App at 295; see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.)

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  And as the preponderance of the evidence is against these claims, the doctrine of reasonable doubt is not for application, and these claims resultantly must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claims for service connection for bilateral hearing loss and tinnitus are denied



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


